 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN EDWARD FINLEY,                                No. 2:19-cv-0101-EFB P
12                       Petitioner,
13              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                         Respondents.
16

17

18          Petitioner is a county jail inmate without counsel seeking a writ of habeas corpus pursuant

19   to 28 U.S.C. § 2254.

20          On January 18, 2019, the court found that petitioner had failed to file an in forma pauperis

21   application or pay the filing fee ($5.00) required by 28 U.S.C. §§ 1914(a) & 1915(a). ECF No. 3.

22   Accordingly, the court ordered petitioner to file a completed in forma pauperis application or pay

23   the filing fee within 30 days. That order warned petitioner that failure to do so may result in this

24   action being dismissed.

25          The 30-day period has expired and petitioner has not filed a completed in forma pauperis

26   affidavit, paid the filing fee or otherwise responded to the court’s order.1

27
            1
              Although it appears from the file that petitioner’s copy of the order was returned,
28   petitioner was properly served. It is the petitioner’s responsibility to keep the court apprised of
                                                        1
 1          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
 2   United States District Judge to this case.
 3          Further, it is RECOMMENDED that this action be dismissed.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 9   shall be served and filed within fourteen days after service of the objections. Failure to file
10   objections within the specified time may waive the right to appeal the District Court’s order.
11   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
12   1991). In his objections petitioner may address whether a certificate of appealability should issue
13   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
14   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
15   final order adverse to the applicant).
16   Dated: March 7, 2019.
17

18

19

20

21

22

23

24

25

26

27
     his current address at all times. Pursuant to Local Rule 182(f), service of documents at the record
28   address of the party is fully effective.
                                                       2
